    Case 1:16-cv-09517-LAK-KHP Document 260 Filed 11/08/19 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________

DANIEL KLEEBERG, LISA STEIN,
and AUDREY HAYS,

                    Plaintiffs,

               v.
                                                   Civil Action No. 1:16-cv-09517
LESTER EBER; ALEXBAY, LLC f/k/a
LESTER EBER, LLC; ESTATE OF ELLIOTT W.
GUMAER, JR.; and WENDY EBER

                    Defendants,


      and

EBER BROS. & CO., INC.;
EBER BROS. WINE AND LIQUOR
CORPORATION; EBER BROS. WINE
& LIQUOR METRO, INC.; EBER-
CONNECTICUT, LLC; EBER-RHODE
ISLAND, LLC; EBER BROS.
ACQUISITION CORP.; EBER-METRO,
LLC; SLOCUM & SONS OF MAINE, INC.,

                     Defendants.
______________________________________


  MEMORANDUM OF LAW IN SUPPORT OF THE ESTATE OF ELLIOT W. GUMAER
          JR.’S MOTION FOR PARTIAL SUMMARY JUDGMENT


                                         Robert B. Calihan
                                         CALIHAN LAW PLLC
                                         620 Reynolds Arcade Building
                                         16 East Main Street
                                         Rochester, New York 14614
                                         Tel: (585) 281-2593
                                         Fax: (866) 533-4206
                                         rcalihan@calihanlaw.com
  Case 1:16-cv-09517-LAK-KHP Document 260 Filed 11/08/19 Page 2 of 19



                            Table of Contents


PRELIMINARY STATEMENT………………………………………………………………….3
STATEMENT OF FACTS………………………………………………………………………..4
ARGUMENT……………………………………………………………………………………...6
   I.     THE LEGAL STANDARD FOR SUMMARY JUDGMENT APPLICABLE
          HERE……………………...……………………………………………………....6
   II.    THIS COURT LACKS SUBJECT MATTER JURISDICTION OVER
          PLAINTIFFS’ CORE CLAIMS UNDER THE ROOKER-FELDMAN
          DOCTRINE…………………………..…………………………………………...7

   III.   THE ESTATE IS ENTITLED TO PARTIAL SUMMARY JUDGMENT
          DISMISSING COUNT I TO THE EXTENT IT IS BASED ON ALLEGED
          GUMAER SELF-DEALING, CONFLICTS OF INTEREST, USURPING
          CORPORATE OPPORTUNITIES, OR LESTER’S EXERCISE OF HIS
          SECURITY RIGHTS IN 2012…………………………………………………..11

   IV.    THE ESTATE IS ENTITLED TO SUMMARY JUDGMENT
          DISMISSING PLAINTIFFS’ “BREACH OF FIDUCIARY- FAITHLESS
          SERVANT CLAIM”…………………………………………………………….13

   V.     SUMMARY JUDGMENT DISMISSING THE FRAUDULENT
          CONCEALMENT COUNT AGAINST THE ESTATE IS WARRATED……...15

   VI.    SUMMARY JUDGMENT SHOULD BE GRANTED DISMISSING
          THE PUNITIVE DAMAGES AND SURCHARGE CLAIMS AGAINST
          THE GUMAER ESTATE……………………….……………………………….17

   VII.   THE ESTATE ADOPTS CERTAIN POINTS OF THE EBER
          DEFENDANTS’ MEMORANDUM OF LAW………………………………….18

CONCLUSION……………………………………………………………………………..……19




                                   2
     Case 1:16-cv-09517-LAK-KHP Document 260 Filed 11/08/19 Page 3 of 19



                                    PRELIMINARY STATEMENT

       This action arose out of the collapse of a family business. The collapse was caused by a

competitor. Plaintiffs had long benefited from that business, but were not involved in its

management. That was the responsibility of defendant Lester Eber, the son of the founder, Allen

Eber. As Judge Kaplan wisely observed at the beginning of this lawsuit, these intrafamily

disputes often become particularly bitter, as has happened here. Plaintiffs – beneficiaries of the

Trust Allen Eber established to hold the family business – feel they were damaged through no

fault of their own, and so sued all of the trustees of the Trust, including Elliot W. Gumaer, Jr,

who had been Allen Eber’s personal attorney. Allen Eber had directed in his will that Gumaer

would serve as both a trustee of the Trust and director of the Eber companies held by the Trust.

Which is what Gumaer did, carrying out Allen Eber’s wishes.

       Mr. Gumaer was alive at the start of this litigation, but severely debilitated by a series of

strokes. His counsel never was able to discuss plaintiffs’ allegations with him. He has since

died. 1 Not only is Mr. Gumaer not now able to speak for himself in defense of plaintiffs’ claims,

he was never able to address plaintiffs’ allegations. And as a result of his death, his estate is a

defendant here, and plaintiffs are now trying to recover a substantial sum of money not from

Gumaer, but from his widow and children who had no involvement in the failure of the Eber

family business or its aftermath.




1
 The Estate reserves all of its evidentiary objections provided by the Deadman’s Statue and
doctrine.
                                                  3
      Case 1:16-cv-09517-LAK-KHP Document 260 Filed 11/08/19 Page 4 of 19



                                    STATEMENT OF FACTS

        This dispute is well known to the Court. Allen Eber created a successful liquor

distribution business in the early 20th century. At the time of his death, the stock of the holding

company Eber Bros. & Co., was placed in a testamentary trust (“Trust”). Eber Bros & Co. held

all of the stock of Eber Bros. Wine and Liquor Corporation (“EBWLC”), which in turn held all

of the stock of Eber Bros Wine and Liquor Metro, Inc. (“Eber Metro”).

        Allen Eber’s will created the Trust. (Affidavit of Lester Eber (“LE Aff.”) at ¶ 3). It

appointed Allen’s son Lester and Gumaer trustees (along with a bank) and expressly authorized

them “to act as directors” of the Eber companies held in the Trust. (LE, Ex. A, “Twelfth” at p.

13; (o) at p. 17).

         In 2004 Southern Wine and Spirits of America, Inc. entered the Upstate New York

market. (LE Aff. at ¶ 14). It destroyed the Eber business by recruiting its top salesmen for pay

Eber could not afford to match. Since then the Eber business has been fighting to stay afloat – a

fight that continues today.

        Among other challenges, the Eber business was always stretched for capital. Lester asked

his sisters, Trust beneficiaries, for help saving the business. (Wendy Eber Affidavit (“WE Aff.”)

at ¶¶ 9-10 and LE Aff. at ¶¶ 32-35). They declined, probably wisely, to put their money at risk –

so Lester used his own money, to the tune of over $3,000,000, to keep the business going. (LE

Aff. at ¶ 29). Not surprisingly, Lester received security interests in substantially all of EBWLC’s

assets, including Eber Metro stock. Allen Eber had wisely foreseen the possibility that his son

might have to loan the business money one day, and expressly authorized those loans in his will,

which in relevant part authorized the trustees “to borrow money from itself [sic] or others for the




                                                  4
     Case 1:16-cv-09517-LAK-KHP Document 260 Filed 11/08/19 Page 5 of 19



benefit of…any trust hereunder, and to secure the loan by pledge…of the property of my estate

or any trust….” (LE Ex. A, ¶ 30).

       By 2012, Lester had loaned EBWLC over $3,000,000, the business was still struggling,

and EBWL was drowning in debt in addition to Lester’s loans. EBWLC and Eber-Metro

defaulted on his loans. Already in his mid-seventies, Lester became unwilling to continue to

shoulder alone the risk no one in the family was willing to share. (LE Aff. at ¶ 36). He decided to

exercise his security rights, by then assigned to Alexbay Inc. (LE Aff. at ¶ 37). An action was

brought pursuant to NYUCC 9-620 and 9-627 in New York Supreme Court, Monroe County

(Rosenbaum, J.). (LE Aff. at ¶ 45). The Court properly (there were no possible defenses)

approved the acceptance of collateral (EBWLC’s interest in Eber-Metro) in full satisfaction of

the secured loans. (“State Court Order”) (LE Aff. at ¶50).

       Plaintiffs filed the first complaint in this action in late 2016. The complaint’s fact

allegations focused on the State Court Order, and went on to assert various claims arising out of

it. (Dckt. No. 1). The defendants included Elliot Gumaer, and the claims asserted against him

were for alleged breaches of fiduciary duty as trustee of the Trust and director of Eber

companies.

       Following extensive discovery, Elliot Gumaer’s death, and an intervening Second

Amended Complaint, plaintiffs filed a Third Amended Complaint (“TAC”). The TAC is

difficult to parse. It consists of 398 separate paragraphs, not counting subparagraphs, ten separate

counts, and 30 separate claims for relief none of which are linked to a specific count.

Four of the Counts are against the Estate: “Count I – Breach of Fiduciary Duty – Improper

Transactions”, “Count II – Breach of Fiduciary Duty - Acting As Faithless Servants,” “Count




                                                  5
     Case 1:16-cv-09517-LAK-KHP Document 260 Filed 11/08/19 Page 6 of 19



VII Fraudulent Concealment” and “Count IX Accounting”. The TAC’s Request for Relief

sections (q), (t), and (x) and (z) identify four forms of relief sought from the Estate:

               “Disgorgement of all amounts paid to Gumaer by the Trust or any of its
               controlled entities since the beginning of his disloyalty, which is alleged to
               have begun in January 2001.”
               Punitive damages.
               “To the extent that any cause of action permits a reasonable certain
               remedy at law, compensatory damages”
               “An accounting from Gumaer’s Estate for all transactions with and
               moneys paid by Lester, Wendy, the Trust, any Eber entity, Slocum of
               Maine, or any other wine-and-liquor-related entities owned or controlled
               by Lester or Wendy.”



                                           ARGUMENT

                                                  I.

                   THE LEGAL STANDARD FOR SUMMARY JUDGMENT
                                APPLICABLE HERE
       Pursuant to Fed. R. Civ. P. 56(c), a district court must grant summary judgment if the

evidence demonstrates that "there is no genuine issue as to any material fact and [that] the

moving party is entitled to judgment as a matter of law." Anderson v. Liberty Lobby Inc., 477

U.S. 242, 250 (1986). "Summary judgment is properly regarded not as a disfavored procedural

shortcut, but rather as an integral part of the Federal Rules as a whole, which are designed to

'secure the just, speedy and inexpensive determination of every action.'" Celotex Corp. v.

Catrett, 477 U.S. 317, 327(1986).

        Summary Judgment may be granted upon a showing of lack of factual basis for a claim:

               Rule 56 must be construed with due regard not only for the rights of
               persons asserting claims and defenses that are adequately based in fact to
               have those claims and defenses tried to a jury, but also for the rights of
               persons opposing such claims and defenses to demonstrate in the manner


                                                  6
     Case 1:16-cv-09517-LAK-KHP Document 260 Filed 11/08/19 Page 7 of 19



               provided by the Rule, prior to trial, that the claims and defenses have no
               factual basis.

Celotex Corp. v. Catrett, 477 US 317, 327 (1986)(emphasis supplied). Contention interrogatories

are an efficient and effective means of defining the dispositive issues and determining whether a

party has sufficient evidence to support a claim. Pasternak v. Kim, 2011 US Dist LEXIS 113998,

at *7 (SDNY 2011)(“essential purpose of contention interrogatories…to assist parties in

narrowing and clarifying the disputed issues' in advance of summary judgment practice or

trial."). Summary judgment must be granted where responses to contention interrogatories

establish that a claim has not factual basis. Scheiner v. Wallace, 1996 US Dist LEXIS 16315, at

*31 (SDNY 1996) (granting summary judgment where response to contention interrogatory

established that the facts plaintiff was relying on did not support claim).



                                                 II.

                 THIS COURT LACKS SUBJECT MATTER JURISDICTION
                    OVER PLAINTIFFS’ CORE CLAIMS UNDER THE
                          ROOKER-FELDMAN DOCTRINE
       Federal court subject matter jurisdiction is the non-waivable prerequisite for any federal

court action. Where, as here, the court lacks subject matter jurisdiction, the claims must be

dismissed.

       At its core, this Action is about the State Court Order. Two hundred of the TAC fact

allegation paragraphs are devoted to that state court action. (TAC ¶¶ 112, 102-170, 194-225).

Plaintiffs, suing derivatively, ask this Court to vacate the State Court Order, and grant “rescission

of the Metro Transfer of Eber Metro to Alexbay”. They contend they are entitled to that relief

because, according to them the New York State court wrongly decided the application for Article

9 relief and the State Court Order was obtained as the result of fraud. See, e.g. TAC ¶¶ 12

                                                  7
     Case 1:16-cv-09517-LAK-KHP Document 260 Filed 11/08/19 Page 8 of 19



(parties “colluding with each other”); ¶ 126 (“critical information was withheld from the court”);

¶ 128 (“lawyers affirmatively misrepresented” facts); ¶ 16 (“fraudulent conveyance”).

       Plaintiffs could have – indeed should have – made these arguments before the New York

State court that issued the order plaintiffs challenge. Hazel-Atlas Co. v. Hartford-Empire

Co., 322 U.S. 238, 246-48, 88 L. Ed. 1250, 64 [**7] (“a claim of fraud against the court must be

made in the tribunal allegedly defrauded”); Wagner Spray Tech Corp. v. Wolf, 113 FRD 50, 52

(SDNY 1986))(“a claim of fraud against the court must be made in the tribunal allegedly

defrauded”); Williams v. Vaughn, 2005 US Dist LEXIS 31743, at *6 (ED Pa 2005, No. 02-1077)

(“district court cannot reconsider state court proceedings under Hazel-Atlas, and Williams only

asserts that there was fraud upon the state court, Williams’s motion is unavailing”.)

       If plaintiffs have standing to assert the derivative claim they assert here seeking to vacate

that State Court Order, they had standing to seek to intervene in the 2012 state court action.

They could have pursued an appeal as an aggrieved party pursuant to CPLR 5012, and they

could have sought an order nunc pro tunc allowing them to pursue an appeal after the appeal

deadline had run. See, e.g., Auerbach v. Bennett, 47 NY2d 619, 631 (1979). Based on the TAC

allegations of fraud and newly discovered evidence quoted above, plaintiffs could have sought

relief on behalf of the corporation seeking relief from the foreclosure judgment from the New

York State court that issued the order pursuant to CPLR 5015 (“Relief From Judgment or

Order”) or under the court’s inherent authority.

       Instead of pursuing their state court remedies, plaintiffs elected to come to this court, and

ask this Court to vacate the State Court Order. This they cannot do. Under the Rooker-Feldman

doctrine, this Court lacks subject matter jurisdiction over the plaintiffs’ attack on the order.




                                                   8
      Case 1:16-cv-09517-LAK-KHP Document 260 Filed 11/08/19 Page 9 of 19



        The Rooker-Feldman doctrine protects the Supreme Court’s exclusive jurisdiction in the

federal court system over appeals from state court judgments, and bars lower federal courts from

exercising appellate jurisdiction over final state court judgments. Lance v. Dennis, 546 US 459,

463 (2006). Admittedly a narrow doctrine, it is confined to “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those judgments.”

Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 284, (2005).

        Rooker-Feldman applies here. Plaintiffs complained of injury – the transfer of Eber

Metro – that was caused by the 2012 Foreclosure Judgment, and are seeking this court’s review

and rejection of that State Court Order. The doctrine has consistently and repeatedly been

applied to bar federal district court review of foreclosure judgments issued by state courts – even

in the face of fraud allegations. See, e.g., Swiatkowski v. Bank of America, NT & SA, 103 F.

App’x 431, 432 (2d Cir. 2004) (affirming district court’s “holding that under the Rooker-

Feldman doctrine, the [district] court lacked subject matter jurisdiction: even reading the

complaint liberally, [plaintiffs’] lawsuit was effectively seeking to re-litigate a judgment of

foreclosure entered against them by the state court”); Billie v. Aurigremma, 2013 U.S. Dist.

LEXIS 171329 (D.Conn., 2013) (“any claims contesting the validity of the state court

foreclosure judgment are precluded by the Rooker-Feldman doctrine”); Aluria v. Jurgelas, 2013

U.S. Dist. LEXIS 73078, (D.Conn., 2013) (“Plaintiff’s action invites this court to review and

reject the judgment rendered in the foreclosure action prior to plaintiff’s commencement of this

action;” and “[t]hus, plaintiff[‘]s challenge to a judgment of foreclosure issued by the state

superior court satisfies the Rooker-Feldman factors, and the Court lacks subject matter

jurisdiction to resolve plaintiff’s request for relief.”).



                                                    9
    Case 1:16-cv-09517-LAK-KHP Document 260 Filed 11/08/19 Page 10 of 19



        Plaintiffs are likely to contend they were not “state court losers” because they were not

parties to the 2012 state court action. That argument fails because plaintiffs seek to reverse the

State Court Order on behalf of EBWL. The injury – the loss of Eber-Metro - was suffered by its

parent, EBWL, so any claim for damages involving that transfer is a classic derivative (or double

derivative) claim. See, e.g., Strougo v. Bassini, 282 F.3d 285 286 (“alleged shareholder injuries

deriving from diminution of corporate assets” are “quitessentially remedial by shareholders only

through derivative action”); In re Sr. Cottages of Am., 482 F.3d 997, 1002. Plaintiffs are suing

derivatively and not in their own right: “derivative claims against corporate directors belong to

the corporation itself.” Auerbach v. Bennett, 47 NY2d 619, 631 (1979). As the New York Court

of Appeals explained over a century ago:

               Suing as a stockholder the plaintiff’s right of action is a derivative one. He
               sues, not primarily in his own rights, but in right of the corporation. The
               wrongs of which he complains are wrongs to the corporation. They were
               not aimed at him and did not involve his personal, individual rights. He
               suffers as a member of the corporation, and it is the party to sue for and
               recover damages for the wrongs, or equitable relief against the frauds
               alleged. The complaint is that all the alleged frauds running through
               twelve years in the end culminated in final wrong and injury to the
               corporation, and for relief on account of such wrong and injury a
               stockholder could only sue in case the corporation upon his demand, or
               what is equivalent thereto, refused or neglected to sue.
               (Hawes v. Oakland, 104 U.S. 450.) And in such an action any defense
               which a defendant would have if the corporation itself were the actual
               plaintiff, may be interposed to bar the stockholder.

Alexander v. Donohoe, 143 NY 203, 211 (1894). As the US Supreme Court stated:

“The claim pressed by the stockholder against directors or third parties ‘is not his own but the

corporation’s’” Ross v. Bernhard, 396 U.S. 531 (1970).

       The absence of subject matter jurisdiction does not only apply to plaintiffs’ direct

challenges to the order, but to all of plaintiffs’ claims involving events “intertwined” with the

order. As demonstrated by Plaintiffs’ Responses to Contention Interrogatories, each of those post

                                                 10
     Case 1:16-cv-09517-LAK-KHP Document 260 Filed 11/08/19 Page 11 of 19



foreclosure claims can only be asserted if the foreclosure judgment is vacated; plaintiffs cannot

assert any of those post foreclosure claims unless the Eber Metro shares remained the property of

EBWLC. Thus in order to succeed on any of those claims, plaintiffs must first have this Court

rule that the foreclosure judgment was invalid, and the Eber-Metro shares remain with EBWLC.

        Rooker-Feldman bars the Court’s exercise of subject matter over plaintiffs’ derivative

claims involving pre-2012 events as well. In order to have standing to assert a derivative claim,

the plaintiffs must have been shareholders at the time of the event giving rise to the claim and

throughout the actual litigation. Plaintiffs cannot satisfy the second prong of this requirement for

their pre-2012 claims unless this Court vacates the state court foreclosure judgment, which it

lacks the subject matter jurisdiction to do.




                                                III.

THE ESTATE IS ENTITLED TO PARTIAL SUMMARY JUDGMENT DISMISSING COUNT
I TO THE EXTENT IT IS BASED ON ALLEGED GUMAER SELF-DEALING, CONFLICTS
  OF INTEREST, USURPING CORPORATE OPPORTUNITIES, OR LESTER’S EXERCISE
                       OF HIS SECURITY RIGHTS IN 2012
        Plaintiffs have asserted two Counts expressly designated “Breach of Fiduciary Duty”

counts: Count I for “Improper Transactions” and Count II for “Acting as Faithless Servants”.

While both Counts allege fiduciary duty breaches, Count I specifies that it is for the breach of a

fiduciary’s “core duty of loyalty”. (TAC ¶ 185). It then breaks out the duty of loyalty into three

prongs, stating that the duty “precludes self-dealing, conflicts of interest, and usurping corporate

opportunities.” (Id.).

        Nowhere in the TAC is Gumaer alleged to have been involved in self-dealing or

usurpation of corporate opportunity. The TAC does allege he had a conflict of interest because

he allegedly was Lester’s lawyer while also serving as trustee and Eber companies’ director.

                                                 11
     Case 1:16-cv-09517-LAK-KHP Document 260 Filed 11/08/19 Page 12 of 19



(See, e.g. TAC ¶ 287). That claim is subject to summary judgment dismissal because this Court

has found that Gumaer had not represented Lester as an attorney since 2001. (May 13, 2019

Order, Dckt. 216). The Order started by including Lester and Wendy within the defined term

“Eber Entities”, and after a thorough review of relevant documents and deposition testimony

found “Gumaer was not acting as an attorney for the Eber Entities after 2001….” That finding is

law of the case and, absent extraordinary circumstances, is not subject to change. Gayle v.

Harry's Nurses Registry, Inc., 2012 US Dist LEXIS 28157, at *22, n 13 (EDNY Mar. 1,

2012)(“In assessing Plaintiffs' instant motion, the court relies in part on the findings of fact and

determinations of law in prior orders, which are the law of the case”); Official Comm. of the

Unsecured Creditors of Color Tile, Inc. v. Coopers & Lybrand, LLP, 322 F3d 147, 167 (2d Cir

2003)("where litigants have once battled for the court's decision, they should neither be required,

nor without good reason permitted, to battle for it again.").

               Count I also focuses on Lester’s exercise of his security rights in 2012 in

connection with his over $3,000,000 in loans. (TAC ¶¶ 194-219). As noted above, Lester’s father

had foreseen the possible need for such actions, and had expressly provided for them in his will.

(LE Aff. Ex. A, Will, Twelfth (H) at p. 16). Because Lester’s exercise of the authority provided

him by his father in his will does not constitute a wrongful act, see e.g. Carey v. Cunningham,

191 AD2d 336 (1st Dept. 1993), any involvement in that act cannot have breached Gumaer’s

fiduciary duties. That portion of Count I against the Estate should be dismissed as well.




                                                 12
     Case 1:16-cv-09517-LAK-KHP Document 260 Filed 11/08/19 Page 13 of 19



                                               IV.

  THE ESTATE IS ENTITLED TO SUMMARY JUDGMENT DISMISSING PLAINTIFFS’
           “BREACH OF FIDUCIARY- FAITHLESS SERVANT CLAIM”

       The Estate is entitled to summary judgment dismissing Count II - “Breach of Fiduciary

Duty-Faithless Servant”. That Count seeks disgorgement of compensation paid him. (TAC ¶¶

291-293). The Faithless Servant claim against the Estate is based on Gumaer’s alleged

representation of Lester as an attorney. (TAC ¶¶ 282-289). As noted above, it is now the law of

the case that Gumaer did not represent Lester after 2001. That law of the case finding alone

warrants summary judgment dismissing Count II.

       The TAC’s Request for Relief section (q) seeks disgorgement of all amounts paid

Gumaer “since the beginning of his disloyalty, which is alleged to have begun in January 2001.”

That specific Request for Relief should also be dismissed for the same reason.

       Plaintiffs are not entitled to disgorgement under the faithless servant doctrine for two

other reasons. First, the faithless servant doctrine does not apply to directors or trustees. Not

surprisingly, the doctrine only applies to “servants” – thus its name. Employees are servants;

directors and trustees are not. The doctrine is rooted in principles of agency. See, e.g., Phansalkar

v. Andersen Weinroth & Co., L.P., 344 F.3d 184, 200 (2d Cir 2003)) (“Under New York law, an

agent is obligated ‘to be loyal to his employer and is ‘prohibited from acting in any manner

inconsistent with his agency or trust and is at all times bound to exercise the utmost good faith

and loyalty in the performance of his duties.’”); Feiger v. Iral Jewelry, Ltd., 41 N.Y.2d 928, 928

(1977) (“One who owes a duty of fidelity to a principal and who is faithless in the performance

of his services is generally entitled to recover his compensation, whether commissions or

salary”).




                                                  13
     Case 1:16-cv-09517-LAK-KHP Document 260 Filed 11/08/19 Page 14 of 19



       While employees are agents, and thus subject to the faithless servant doctrine, trustees

and directors are not agents. As the Supreme Court explained over a century ago:

               A trustee is not an agent. An agent represents and acts for his principal,
               who may be either a natural or artificial person. A trustee may be defined
               generally as a person in whom some estate, interest, or power in or
               affecting property is vested for the benefit of another. When an agent
               contracts in the name of his principal, the principal contracts and is bound,
               but the agent is not. When a trustee contracts as such, unless he is bound
               no one is bound, for he has no principal.

Taylor v. Davis’ Adm’x, 110 US 330, 334-335 (1884). Accord Brown v. Bedell, 263 NY 177,

186 (1934) (“A trustee is a principal, not an agent in the management of the trust property.”).

Similarly, a director is neither a servant nor an agent. Commn. On Ecumenical Mission &

Relations of United Presbyt. Church v. Roger Gray, Ltd., 27 N.Y.2d 457, 462 (1971) (“Although

an employee is an agent of his employer, a corporate director is not an agent of the corporation.

Corporate officer or director is not an “agent” within the meaning of the Statute of Frauds”);

NY Dock Co. v. McCollum, 173 Misc. 106, 109 (Sup Ct, Onondaga County 1939) (“In spite of

casual language in many opinions, a director of a corporation is not an agent either of the

corporation or of its stockholders.”).

       The difference between a general breach of fiduciary duty claim and a faithless servant

claim is important because different measures of damages are recoverable: under a faithless

servant claim the plaintiff/principal is usually entitled to recover some portion of compensation

paid the employee provided his faithlessness has permeated his performance even where the

faithless performance did not cause the employer actual damages. Under a general breach of

fiduciary duty claim only actual damages are recoverable. See, e.g., Webb v. Robert Lewis

Rosen Assoc., 2003 US Dist LEXIS 23160, at *23 (SDNY 2003) (“However, while a breach of

fiduciary duty claim requires a showing of damages, an alternative agency principle, the



                                                14
     Case 1:16-cv-09517-LAK-KHP Document 260 Filed 11/08/19 Page 15 of 19



faithless servant doctrine, provides an additional mechanism for relief, notwithstanding that

Webb suffered no damage.”); Gibbs v. Breed, Abbott & Morgan, 181 Misc. 2d 346 (Sup. Ct. NY

County 1999) (awarding departing law firm partners the compensation owed them by the firm,

while awarding firm counterclaim damages against the same departing partners based on the

damage they had caused the firm by breaching their fiduciary duty of care.)

       Finally, there can be no breach of fiduciary claim – faithless servant or otherwise – based

on Gumaer serving simultaneously as trustee and director since those dual roles were expressly

authorized by the Will.

                                                 V.

      SUMMARY JUDGMENT DISMISSING THE FRAUDULENT CONCEALMENT
                COUNT AGAINST THE ESTATE IS WARRATED
       Plaintiffs’ fraudulent concealment claim – Count VII – is a breach of fiduciary duty

claim. “In order to establish a breach of fiduciary duty, a plaintiff must prove the existence of a

fiduciary relationship, misconduct by the defendant, and damages that were directly caused by

the defendant's misconduct.” Kurtzman v. Bergsten, 40 AD3d 588, 590 (2d Dept 2007). In

addition, “the proponent of a claim for a breach of fiduciary duty must, at a minimum, establish

that the offending parties' actions were ‘a substantial factor’ in causing an identifiable loss”

Millbank, Tweed, Hadley & McCloy v. Chan Cher Boon, 13 F3d 537, 543 (2d Cir. 1994).

        Count VII appears to seek compensatory damages, punitive damages, and equitable

relief. The Estate cannot provide equitable relief, and it is entitled to summary judgment

dismissing the punitive damages claim against it as shown below. The Estate is entitled to the

dismissal of this claim to the extent it seeks compensatory damages with respect to all five

concealment incidents identified in plaintiffs’ response to the Contention Interogatories. The

Estate’s Contention Interrogatories Requst No. 1 stated “Identify each act on the part of Gumaer

                                                 15
     Case 1:16-cv-09517-LAK-KHP Document 260 Filed 11/08/19 Page 16 of 19



which you contend …entitles plaintiffs to relief from the Estate….” Although plaintiffs objected

to other of the Requests, they answered this Request without any objection. Plaintiffs identified

five instances of alleged failure to disclose. The first two acts were failure to disclose that

Gumaer was Lester’s personal attorney and failure to disclose that Gumaer was Wendy Eber’s

attorney. (Response No.1 (b) &(c)). As noted above, this Court’s Order has already established

that Gumaer was not their attorney. Moreover, Contention Interrogatory No. 5 asked plaintiffs to

identify the damages they suffered as the result of each act identified in response to Request No.

1 for the alleged failures to disclose Gumaer’s alleged – but in fact non-existent - representation

of Lester and Wendy, plaintiffs admitted “no direct damages.”

       Response No. 1 also identified two failures to disclose that the foreclosure had occurred

and Eber-Metro was no longer a trust asset. (Response No. 1 (k) & (l)). Essentially, plaintiffs

contend they were damaged by the failure to disclose they were damaged, which is not a

cognizable damage.

        The remaining concealment act identified was the failure to disclose the Alexbay’s UCC

Article 9 proposal before it occurred. (Response No. 1 (i)). 2 However, in order to prevail on that

final contention, the Court must review the New York State proceeding and decide the court

order must be vacated, for if the order had been properly granted, whether the plaintiffs had

known about the state court proceeding ahead of time would be irrelevant and there could have

been no damages from concealment of the action from them. Because under Rooker-Feldman


       2
         The Response also states that “Gumaer conspired with Lester and Wendy to conceal
information from the other Trust beneficiaries”. Given that the Request was to identify “each
act” by Gumaer that plaintiffs contend entitled them to relief from the Estate, and the “essential
purpose” of contention interrogatories is to narrow and clarify the issues in advance of summary
judgment, Pasternak v. Kim, 2011 US Dist LEXIS 113998, at *7 (SDNY 2011), this last
response should be disregarded.


                                                  16
    Case 1:16-cv-09517-LAK-KHP Document 260 Filed 11/08/19 Page 17 of 19



and principles of preclusion this Court cannot in effect vacate the state court foreclosure

judgment, this final prong of plaintiffs concealment claim against the Estate also warrants

summary dismissal on Rooker-Feldman grounds.

       But all damages claims arising from the 2012 foreclosure, including the alleged

concealment of the foreclosure, must be dismissed for an additional reasons. As noted above, the

Will expressly authorized the trustees, including Lester, to loan the trust money and take a

security interest in trust property in connection with any such loan.


                                                VI.

     SUMMARY JUDGMENT SHOULD BE GRANTED DISMISSING THE PUNITIVE
      DAMAGES AND SURCHARGE CLAIMS AGAINST THE GUMAER ESTATE

       In New York State, “there is a strong policy against the assessment of punitive damages

against an estate on account of wrongful conduct of the decedent,” Flaum v. Birnbaum, 177

A.D.2d 170, 176 (4th Dep’t 1992); Gordon v. Nathan, 43 A.D.2d 917 (1st Dep’t 1974). Punitive

damages in a breach of fiduciary duty action generally are awarded only where the defendant has

exhibited a “high degree of moral turpitude.” See, e.g. Gibbs v. Breed Abbott & Morgan, 181

Misc. 2d 346 (New York County Supreme County 1999).

       Plaintiffs’ Responses to the Estates Contention Interrogatories identify the alleged actions

and inactions by Elliot Gumaer that plaintiffs claim entitle them to recover “relief” from the

Gumaer estate. Those acts generally involve approving corporate transactions plaintiffs complain

of, failing to make certain disclosures to plaintiffs, and holding positions with allegedly

conflicting loyalties, which the Court has found did not occur. As demonstrated above, those acts

did not damage plaintiffs and were not improper. The only evidence of Elliot Gumaer receiving

anything of value in connection with his services to the Trust and Eber companies was the


                                                 17
     Case 1:16-cv-09517-LAK-KHP Document 260 Filed 11/08/19 Page 18 of 19



relatively modest $40,000/year he received for a number of years for his combined services as

trustee, consultant, and director with that compensation apparently decreasing to $20,000/year

starting in or around 2012.

         Such allegedly wrongful conduct, even if it did violate Gumaer’s duty to the plaintiffs (it

did not) does not involve “a high degree of moral turpitude”. When combined with the strong

New York State policy against awarding punitive damages against an estate, these undisputed

facts collectively entitle the estate to summary judgment dismissing the punitive damages claim

against it.


                                                VII.

                      THE ESTATE ADOPTS CERTAIN POINTS OF THE
                      EBER DEFENDANTS’ MEMORANDUM OF LAW

        In an effort to avoid unnecessary duplication of effort, the Estate adopts the following

portions of Eber Defendants’ Memorandum of Law in Support of Their Motion for Partial

Summary Judgment, together with the supporting affidavits, Statement of Undisputed Facts, and

relevant portions of the Eber Defendants’ Notice of Motion:

                The Eber Defendants are Entitled to Summary Judgment that EBWLC and Metro
                were jointly and Severally Liable for the Teamsters and EBWLC Pension
                Liabilities. (Eber Defendants Memorandum of Law (“Mem.”), Point I.

                Plaintiffs’ Attack on Justice Rosenbaum’s Order and the Underlying Indebtedness
                is also barred by Res Judicata. Mem. Point III.

                The 2012 Foreclosure Transferred to Alexbay all of EBWLC’s Rights in the
                Capital Stock of Metro in Full Satisfaction of Alex bay’s Secured Loans Pursuant
                to N.Y. U.C.C. §9-620. Mem. Point IV.

                Loans Made by Lester Eber to EBWLC and Metro, the Grant and Perfection of an
                Article 9 Security Interest in the Collateral Securing Such Loans, and the 2012
                Foreclosure are not Voidable by Plaintiffs by Virtue of an “No Further Inquiry”
                Rule Applicable to Lester Eber as a Co-Trustee of the Trust. Mem. Point V.

                                                 18
    Case 1:16-cv-09517-LAK-KHP Document 260 Filed 11/08/19 Page 19 of 19




               Lester Eber, as a Co-Trustee, owed No Duty to Inform Trust Beneficiaries of the
               Proposed 2012 Foreclosure. Mem. Point VI.

               Many of Plaintiffs’ Other Claims are Time-Barred. Mem. Point IX.


                                            CONCLUSION

       For the reasons set forth above, in the Estate’s accompanying submissions, and in the

summary judgement submissions of the Eber Co-defendants of today’s date, the relief requested

herein should be granted in all respects.




Dated: November 8, 2019                              CALIHAN LAW PLLC
       Rochester, New York
                                                     /s/ Robert B. Calihan
                                                     Robert B. Calihan
                                                     CALIHAN LAW PLLC
                                                     620 Reynolds Arcade Building
                                                     16 East Main Street
                                                     Rochester, New York 14614
                                                     Tel: (585) 281-2593
                                                     Fax: (866) 533-4206
                                                     rcalihan@calihanlaw.com




                                                19
